Case:20-00055-EAG Doc#:44-24 Filed:06/08/20 Entered:06/08/20 19:33:49   Desc:
                          Exhibit 24 Page 1 of 4




                  EXHIBIT 10
                                                   Case:20-00055-EAG Doc#:44-24 Filed:06/08/20 Entered:06/08/20 19:33:49                                                           Desc:
                                                                             Exhibit 24 Page 2 of 4
                                          23450               Federal Register / Vol. 85, No. 82 / Tuesday, April 28, 2020 / Rules and Regulations

                                          SMALL BUSINESS ADMINISTRATION                           final determination whether it will                   30-day delayed effective date provided
                                                                                                  publish the information.                              in the Administrative Procedure Act.
                                          [Docket Number SBA–2020–0021]                           FOR FURTHER INFORMATION CONTACT: A                    Specifically, it is critical to meet
                                                                                                  Call Center Representative at 833–572–                lenders’ and borrowers’ need for clarity
                                          13 CFR Parts 120 and 121                                                                                      concerning program requirements as
                                                                                                  0502, or the local SBA Field Office; the
                                          RIN 3245–AH37                                           list of offices can be found at https://              rapidly as possible because the last day
                                                                                                  www.sba.gov/tools/local-assistance/                   eligible borrowers can apply for and
                                          Business Loan Program Temporary                         districtoffices.                                      receive a loan is June 30, 2020.
                                          Changes; Paycheck Protection                                                                                     This interim final rule supplements
                                                                                                  SUPPLEMENTARY INFORMATION:
                                          Program—Requirements—Promissory                                                                               previous regulations and guidance on
                                          Notes, Authorizations, Affiliation, and                 I. Background Information                             several important, discrete issues. The
                                          Eligibility                                               On March 13, 2020, President Trump                  immediate effective date of this interim
                                                                                                  declared the ongoing Coronavirus                      final rule will benefit lenders so that
                                          AGENCY:  U.S. Small Business                                                                                  they can swiftly close and disburse
                                          Administration.                                         Disease 2019 (COVID–19) pandemic of
                                                                                                  sufficient severity and magnitude to                  loans to small businesses. This interim
                                          ACTION: Interim final rule.                                                                                   final rule is effective without advance
                                                                                                  warrant an emergency declaration for all
                                                                                                  States, territories, and the District of              notice and public comment because
                                          SUMMARY:    On April 2, 2020, the U.S.                                                                        section 1114 of the Act authorizes SBA
                                          Small Business Administration (SBA)                     Columbia. With the COVID–19
                                                                                                  emergency, many small businesses                      to issue regulations to implement Title
                                          posted an interim final rule (the First                                                                       I of the Act without regard to notice
                                          PPP Interim Final Rule) announcing the                  nationwide are experiencing economic
                                                                                                  hardship as a direct result of the                    requirements. This rule is being issued
                                          implementation of the Coronavirus Aid,                                                                        to allow for immediate implementation
                                          Relief, and Economic Security Act                       Federal, State, tribal, and local public
                                                                                                  health measures that are being taken to               of this program. Although this interim
                                          (CARES Act or the Act). The Act                                                                               final rule is effective immediately,
                                          temporarily adds a new program, titled                  minimize the public’s exposure to the
                                                                                                  virus. These measures, some of which                  comments are solicited from interested
                                          the ‘‘Paycheck Protection Program,’’ to                                                                       members of the public on all aspects of
                                          the SBA’s 7(a) Loan Program. The Act                    are government-mandated, are being
                                                                                                  implemented nationwide and include                    the interim final rule, including section
                                          also provides for forgiveness of up to the                                                                    III below. These comments must be
                                          full principal amount of qualifying                     the closures of restaurants, bars, and
                                                                                                  gyms. In addition, based on the advice                submitted on or before May 28, 2020.
                                          loans guaranteed under the Paycheck                                                                           SBA will consider these comments and
                                          Protection Program (PPP). The PPP is                    of public health officials, other
                                                                                                  measures, such as keeping a safe                      the need for making any revisions as a
                                          intended to provide economic relief to                                                                        result of these comments.
                                          small businesses nationwide adversely                   distance from others or even stay-at-
                                          impacted by the Coronavirus Disease                     home orders, are being implemented,                   III. Paycheck Protection Program
                                          2019 (COVID–19). SBA posted                             resulting in a dramatic decrease in                   Requirements for Promissory Notes,
                                          additional interim final rules on April 3,              economic activity as the public avoids                Authorizations, Affiliation, and
                                          2020, and April 14, 2020. This interim                  malls, retail stores, and other                       Eligibility
                                          final rule supplements the previously                   businesses.
                                                                                                    On March 27, 2020, the President                    Overview
                                          posted interim final rules with
                                          additional guidance. SBA requests                       signed the Coronavirus Aid, Relief, and                  The CARES Act was enacted to
                                          public comment on this additional                       Economic Security Act (the CARES Act                  provide immediate assistance to
                                          guidance.                                               or the Act) (Pub. L. 116–136) to provide              individuals, families, and organizations
                                                                                                  emergency assistance and health care                  affected by the COVID–19 emergency.
                                          DATES:  Effective date: This rule is                    response for individuals, families, and               Among the provisions contained in the
                                          effective April 28, 2020.                               businesses affected by the coronavirus                CARES Act are provisions authorizing
                                             Applicability date: This interim final               pandemic. The Small Business                          SBA to temporarily guarantee loans
                                          rule applies to applications submitted                  Administration (SBA) received funding                 under the Paycheck Protection Program
                                          under the Paycheck Protection Program                   and authority through the Act to modify               (PPP). Loans under the PPP will be 100
                                          through June 30, 2020, or until funds                   existing loan programs and establish a                percent guaranteed by SBA, and the full
                                          made available for this purpose are                     new loan program to assist small                      principal amount of the loans and any
                                          exhausted.                                              businesses nationwide adversely                       accrued interest may qualify for loan
                                             Comment date: Comments must be                       impacted by the COVID–19 emergency.                   forgiveness. Additional information
                                          received on or before May 28, 2020.                     Section 1102 of the Act temporarily                   about the PPP is available in the First
                                          ADDRESSES: You may submit comments,                     permits SBA to guarantee 100 percent of               PPP Interim Final Rule (85 FR 20811),
                                          identified by number SBA–2020–0021                      7(a) loans under a new program titled                 a second interim final rule (85 FR
                                          through the Federal eRulemaking Portal:                 the ‘‘Paycheck Protection Program.’’                  20817) (the Second PPP Interim Final
                                          http://www.regulations.gov. Follow the                  Section 1106 of the Act provides for                  Rule), and a third interim final rule (the
                                          instructions for submitting comments.                   forgiveness of up to the full principal               Third PPP Interim Final Rule) (85 FR
                                          SBA will post all comments on                           amount of qualifying loans guaranteed                 21747) (collectively, the PPP Interim
                                          www.regulations.gov. If you wish to                     under the Paycheck Protection Program.                Final Rules).
                                          submit confidential business
                                          information (CBI) as defined in the User                II. Comments and Immediate Effective                  1. Requirements for Promissory Notes
                                          Notice at www.regulations.gov, please                   Date                                                  and Authorizations
jbell on DSKJLSW7X2PROD with RULES




                                          send an email to ppp-ifr@sba.gov.                         The intent of the Act is that SBA                     This guidance is substantively
                                          Highlight the information that you                      provide relief to America’s small                     identical to previously posted FAQ
                                          consider to be CBI and explain why you                  businesses expeditiously. This intent,                guidance.
                                          believe SBA should hold this                            along with the dramatic decrease in                     a. Are lenders required to use a
                                          information as confidential. SBA will                   economic activity nationwide, provides                promissory note provided by SBA or
                                          review the information and make the                     good cause for SBA to dispense with the               may they use their own?


                                     VerDate Sep<11>2014   16:55 Apr 27, 2020   Jkt 250001   PO 00000   Frm 00006   Fmt 4700   Sfmt 4700   E:\FR\FM\28APR1.SGM   28APR1
                                                   Case:20-00055-EAG Doc#:44-24 Filed:06/08/20 Entered:06/08/20 19:33:49                                                           Desc:
                                                                             Exhibit 24 Page 3 of 4
                                                               Federal Register / Vol. 85, No. 82 / Tuesday, April 28, 2020 / Rules and Regulations                                       23451

                                             Lenders may use their own                            carefully review the required                         employee is entitled to them. However,
                                          promissory note or an SBA form of                       certification on the Paycheck Protection              with an ESOP, an employee generally
                                          promissory note. See FAQ 19 (posted                     Program Borrower Application Form                     does not buy or hold the stock directly
                                          April 8, 2020).                                         (SBA Form 2483) stating that ‘‘[c]urrent              while still employed with the company.
                                             b. Are lenders required to use a                     economic uncertainty makes this loan                  Instead, the employee generally receives
                                          separate SBA Authorization document                     request necessary to support the                      the shares in his or her personal account
                                          to issue PPP loans?                                     ongoing operations of the Applicant.’’                only upon the cessation of employment
                                             No. A lender does not need a separate                   c. Is a hospital owned by                          with the company, including retirement,
                                          SBA Authorization for SBA to guarantee                  governmental entities eligible for a PPP              disability, death, or termination.
                                          a PPP loan. However, lenders must have                  loan?
                                                                                                     A hospital that is otherwise eligible to           4. Eligibility of Businesses Presently
                                          executed SBA Form 2484 (the Lender
                                                                                                  receive a PPP loan as a business concern              Involved in Bankruptcy Proceedings
                                          Application Form—Paycheck Protection
                                          Program Loan Guaranty) 1 to issue PPP                   or nonprofit organization (described in                  Will I be approved for a PPP loan if
                                          loans and receive a loan number for                     section 501(c)(3) of the Internal Revenue             my business is in bankruptcy?
                                          each originated PPP loan. Lenders may                   Code of 1986 and exempt from taxation                    No. If the applicant or the owner of
                                          include in their promissory notes for                   under section 501(a) of such Code) shall              the applicant is the debtor in a
                                          PPP loans any terms and conditions,                     not be rendered ineligible for a PPP loan             bankruptcy proceeding, either at the
                                          including relating to amortization and                  due to ownership by a state or local                  time it submits the application or at any
                                          disclosure, that are not inconsistent                   government if the hospital receives less              time before the loan is disbursed, the
                                          with Sections 1102 and 1106 of the                      than 50% of its funding from state or                 applicant is ineligible to receive a PPP
                                          CARES Act, the PPP Interim Final Rules                  local government sources, exclusive of                loan. If the applicant or the owner of the
                                          and guidance, and SBA Form 2484. See                    Medicaid.                                             applicant becomes the debtor in a
                                          FAQ 21 (posted April 13, 2020). The                        The Administrator, in consultation                 bankruptcy proceeding after submitting
                                          decision not to require a separate SBA                  with the Secretary, determined that this              a PPP application but before the loan is
                                          Authorization in order to ensure that                   exception to the general ineligibility of             disbursed, it is the applicant’s
                                          critical PPP loans are disbursed as                     government-owned entities, 13 CFR                     obligation to notify the lender and
                                          efficiently as practicable.                             120.110(j), is appropriate to effectuate              request cancellation of the application.
                                                                                                  the purposes of the CARES Act.                        Failure by the applicant to do so will be
                                          2. Clarification Regarding Eligible                        d. Part III.2.b. of the Third PPP                  regarded as a use of PPP funds for
                                          Businesses                                              Interim Final Rule (85 FR 21747, 21751)               unauthorized purposes.
                                             a. Is a hedge fund or private equity                 is revised to read as follows:                           The Administrator, in consultation
                                          firm eligible for a PPP loan?                              Are businesses that receive revenue                with the Secretary, determined that
                                             No. Hedge funds and private equity                   from legal gaming eligible for a PPP                  providing PPP loans to debtors in
                                          firms are primarily engaged in                          Loan?                                                 bankruptcy would present an
                                          investment or speculation, and such                        A business that is otherwise eligible              unacceptably high risk of an
                                          businesses are therefore ineligible to                  for a PPP Loan is not rendered ineligible             unauthorized use of funds or non-
                                          receive a PPP loan. The Administrator,                  due to its receipt of legal gaming                    repayment of unforgiven loans. In
                                          in consultation with the Secretary, does                revenues, and 13 CFR 120.110(g) is                    addition, the Bankruptcy Code does not
                                          not believe that Congress intended for                  inapplicable to PPP loans. Businesses                 require any person to make a loan or a
                                          these types of businesses, which are                    that received illegal gaming revenue                  financial accommodation to a debtor in
                                          generally ineligible for section 7(a) loans             remain categorically ineligible. On                   bankruptcy. The Borrower Application
                                          under existing SBA regulations, to                      further consideration, the                            Form for PPP loans (SBA Form 2483),
                                          obtain PPP financing.                                   Administrator, in consultation with the               which reflects this restriction in the
                                             b. Do the SBA affiliation rules                      Secretary, believes this approach is                  form of a borrower certification, is a
                                          prohibit a portfolio company of a                       more consistent with the policy aim of                loan program requirement. Lenders may
                                          private equity fund from being eligible                 making PPP loans available to a broad                 rely on an applicant’s representation
                                          for a PPP loan?                                         segment of U.S. businesses.                           concerning the applicant’s or an owner
                                             Borrowers must apply the affiliation                 3. Business Participation in Employee                 of the applicant’s involvement in a
                                          rules that appear in 13 CFR 121.301(f),                 Stock Ownership Plans                                 bankruptcy proceeding.
                                          as set forth in the Second PPP Interim
                                                                                                     Does participation in an employee                  5. Limited Safe Harbor With Respect to
                                          Final Rule (85 FR 20817). The affiliation
                                                                                                  stock ownership plan (ESOP) trigger                   Certification Concerning Need for PPP
                                          rules apply to private equity-owned
                                                                                                  application of the affiliation rules?                 Loan Request
                                          businesses in the same manner as any
                                          other business subject to outside                          No. For purposes of the PPP, a                        Consistent with section 1102 of the
                                          ownership or control.2 However, in                      business’s participation in an ESOP (as               CARES Act, the Borrower Application
                                          addition to applying any applicable                     defined in 15 U.S.C. 632(q)(6)) does not              Form requires PPP applicants to certify
                                          affiliation rules, all borrowers should                 result in an affiliation between the                  that ‘‘[c]urrent economic uncertainty
                                                                                                  business and the ESOP. The                            makes this loan request necessary to
                                             1 This requirement is satisfied by a lender when     Administrator, in consultation with the               support the ongoing operations of the
                                          the lender completes the process of submitting a        Secretary, determined that this is                    Applicant.’’
                                          loan through the E-Tran system; no transmission or      appropriate given the nature of such                     Any borrower that applied for a PPP
                                          retention of a physical copy of Form 2484 is            plans. Under an ESOP, a business
                                          required.
                                                                                                                                                        loan prior to the issuance of this
                                             2 However, the Act waives the affiliation rules if   concern contributes its stock (or money               regulation and repays the loan in full by
jbell on DSKJLSW7X2PROD with RULES




                                          the borrower receives financial assistance from an      to buy its stock or to pay off a loan that            May 7, 2020 will be deemed by SBA to
                                          SBA-licensed Small Business Investment Company          was used to buy stock) to the plan for                have made the required certification in
                                          (SBIC) in any amount. This includes any type of         the benefit of the company’s employees.               good faith.
                                          financing listed in 13 CFR 107.50, such as loans,
                                          debt with equity features, equity, and guarantees.
                                                                                                  The plan maintains an account for each                   The Administrator, in consultation
                                          Affiliation is waived even if the borrower has          employee participating in the plan.                   with the Secretary, determined that this
                                          investment from other non-SBIC investors.               Shares of stock vest over time before an              safe harbor is necessary and appropriate


                                     VerDate Sep<11>2014   16:55 Apr 27, 2020   Jkt 250001   PO 00000   Frm 00007   Fmt 4700   Sfmt 4700   E:\FR\FM\28APR1.SGM   28APR1
                                                  Case:20-00055-EAG Doc#:44-24 Filed:06/08/20 Entered:06/08/20 19:33:49                                                                Desc:
                                                                            Exhibit 24 Page 4 of 4
                                          23452               Federal Register / Vol. 85, No. 82 / Tuesday, April 28, 2020 / Rules and Regulations

                                          to ensure that borrowers promptly repay                 Regulatory Flexibility Act (RFA)                      Accordingly, SBA is not required to
                                          PPP loan funds that the borrower                                                                              conduct a regulatory flexibility analysis.
                                          obtained based on a misunderstanding                       The Regulatory Flexibility Act (RFA)
                                                                                                  generally requires that when an agency                Jovita Carranza,
                                          or misapplication of the required
                                                                                                  issues a proposed rule, or a final rule               Administrator.
                                          certification standard.
                                                                                                  pursuant to section 553(b) of the APA or              [FR Doc. 2020–09098 Filed 4–27–20; 8:45 am]
                                          6. Additional Information                               another law, the agency must prepare a                BILLING CODE P

                                            SBA may provide further guidance, if                  regulatory flexibility analysis that meets
                                          needed, through SBA notices that will                   the requirements of the RFA and
                                          be posted on SBA’s website at                           publish such analysis in the Federal                  DEPARTMENT OF TRANSPORTATION
                                          www.sba.gov. Questions on the                           Register. 5 U.S.C. 603, 604. Specifically,
                                                                                                                                                        Federal Aviation Administration
                                          Paycheck Protection Program may be                      the RFA normally requires agencies to
                                          directed to the Lender Relations                        describe the impact of a rulemaking on                14 CFR Part 39
                                          Specialist in the local SBA Field Office.               small entities by providing a regulatory
                                          The local SBA Field Office may be                       impact analysis. Such analysis must                   [Docket No. FAA–2020–0095; Product
                                          found at https://www.sba.gov/tools/                     address the consideration of regulatory               Identifier 2019–NM–192–AD; Amendment
                                          local-assistance/districtoffices.                                                                             39–19904; AD 2020–08–12]
                                                                                                  options that would lessen the economic
                                                                                                  effect of the rule on small entities. The             RIN 2120–AA64
                                          Compliance With Executive Orders
                                          12866, 12988, 13132, 13563, and 13771,                  RFA defines a ‘‘small entity’’ as (1) a
                                                                                                  proprietary firm meeting the size                     Airworthiness Directives; The Boeing
                                          the Paperwork Reduction Act (44                                                                               Company Airplanes
                                          U.S.C. Ch. 35), and the Regulatory                      standards of the Small Business
                                          Flexibility Act (5 U.S.C. 601–612)                      Administration (SBA); (2) a nonprofit                 AGENCY:  Federal Aviation
                                                                                                  organization that is not dominant in its              Administration (FAA), DOT.
                                          Executive Orders 12866, 13563, and                      field; or (3) a small government                      ACTION: Final rule.
                                          13771
                                                                                                  jurisdiction with a population of less
                                                                                                  than 50,000. 5 U.S.C. 601(3)–(6). Except              SUMMARY:    The FAA is adopting a new
                                             This interim final rule is
                                                                                                  for such small government jurisdictions,              airworthiness directive (AD) for certain
                                          economically significant for the
                                                                                                                                                        The Boeing Company Model 747–8 and
                                          purposes of Executive Orders 12866 and                  neither State nor local governments are
                                                                                                                                                        747–8F series airplanes. This AD was
                                          13563, and is considered a major rule                   ‘‘small entities.’’ Similarly, for purposes
                                                                                                                                                        prompted by an evaluation by the
                                          under the Congressional Review Act.                     of the RFA, individual persons are not                design approval holder (DAH)
                                          SBA, however, is proceeding under the                   small entities. The requirement to                    indicating that the skin lap joints at
                                          emergency provision at Executive Order                  conduct a regulatory impact analysis                  certain stringers are subject to
                                          12866 Section 6(a)(3)(D) based on the                   does not apply if the head of the agency              widespread fatigue damage (WFD). This
                                          need to move expeditiously to mitigate                  ‘‘certifies that the rule will not, if                AD requires modifying the left and right
                                          the current economic conditions arising                 promulgated, have a significant                       side lap joints of the fuselage skin,
                                          from the COVID–19 emergency. This                       economic impact on a substantial                      repetitive post-modification inspections
                                          rule’s designation under Executive                      number of small entities.’’ 5 U.S.C.                  for cracking, and applicable on-
                                          Order 13771 will be informed by public                  605(b). The agency must, however,                     condition actions. The FAA is issuing
                                          comment.                                                publish the certification in the Federal              this AD to address the unsafe condition
                                          Executive Order 12988                                   Register at the time of publication of the            on these products.
                                                                                                  rule, ‘‘along with a statement providing              DATES: This AD is effective June 2, 2020.
                                            SBA has drafted this rule, to the                     the factual basis for such certification.’’              The Director of the Federal Register
                                          extent practicable, in accordance with                  If the agency head has not waived the                 approved the incorporation by reference
                                          the standards set forth in section 3(a)                                                                       of a certain publication listed in this AD
                                                                                                  requirements for a regulatory flexibility
                                          and 3(b)(2) of Executive Order 12988, to                                                                      as of June 2, 2020.
                                                                                                  analysis in accordance with the RFA’s
                                          minimize litigation, eliminate
                                                                                                  waiver provision, and no other RFA                    ADDRESSES: For service information
                                          ambiguity, and reduce burden. The rule
                                                                                                  exception applies, the agency must                    identified in this final rule, contact
                                          has no preemptive or retroactive effect.
                                                                                                  prepare the regulatory flexibility                    Boeing Commercial Airplanes,
                                          Executive Order 13132                                   analysis and publish it in the Federal                Attention: Contractual & Data Services
                                                                                                  Register at the time of promulgation or,              (C&DS), 2600 Westminster Blvd., MC
                                            SBA has determined that this rule                                                                           110–SK57, Seal Beach, CA 90740–5600;
                                          will not have substantial direct effects                if the rule is promulgated in response to
                                                                                                  an emergency that makes timely                        telephone 562–797–1717; internet
                                          on the States, on the relationship                                                                            https://www.myboeingfleet.com. You
                                          between the National Government and                     compliance impracticable, within 180
                                                                                                  days of publication of the final rule. 5              may view this service information at the
                                          the States, or on the distribution of                                                                         FAA, Airworthiness Products Section,
                                          power and responsibilities among the                    U.S.C. 604(a), 608(b). Rules that are
                                                                                                                                                        Operational Safety Branch, 2200 South
                                          various layers of government. Therefore,                exempt from notice and comment are
                                                                                                                                                        216th St., Des Moines, WA. For
                                          SBA has determined that this rule has                   also exempt from the RFA requirements,
                                                                                                                                                        information on the availability of this
                                          no federalism implications warranting                   including conducting a regulatory
                                                                                                                                                        material at the FAA, call 206–231–3195.
                                          preparation of a federalism assessment.                 flexibility analysis, when among other                It is also available on the internet at
                                                                                                  things the agency for good cause finds                https://www.regulations.gov by
                                          Paperwork Reduction Act, 44 U.S.C.
                                                                                                  that notice and public procedure are
jbell on DSKJLSW7X2PROD with RULES




                                          Chapter 35                                                                                                    searching for and locating Docket No.
                                                                                                  impracticable, unnecessary, or contrary               FAA–2020–0095.
                                            SBA has determined that this rule                     to the public interest. SBA Office of
                                          will not impose new or modify existing                  Advocacy guide: How to Comply with                    Examining the AD Docket
                                          recordkeeping or reporting requirements                 the Regulatory Flexibility Act, Ch.1. p.9.              You may examine the AD docket on
                                          under the Paperwork Reduction Act.                                                                            the internet at https://


                                     VerDate Sep<11>2014   16:55 Apr 27, 2020   Jkt 250001   PO 00000   Frm 00008   Fmt 4700   Sfmt 4700   E:\FR\FM\28APR1.SGM   28APR1
